DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 June 2021 was considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The pending application is directed to a probe tip assembly to facilitate high-speed signal testing. The title should be indicative of such a concept.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the recitation of “the dielectric layer” in line 3 lacks adequate antecedent basis.  Furthermore, line 4 recites “a portion of the signal layer extends beyond an edge of the isolation layer” but line 6 recites “the portion of the signal layer that extends beyond an end of the dielectric layer.”  The claim is rendered indefinite as it is unclear if the dielectric layer and the isolation layer are distinct components.   The specification of the pending application indicates the isolation layer comprises a dielectric material in para [0015, 0018].  Furthermore, there does not appear to be a disclosed embodiment with both an isolation layer and a separate dielectric layer.  Therefore, for examination is was assumed the dielectric layer and the insolation layer are the same layer.  Clarification is required. 
Claims 19-20 not specifically addressed are also rejected for the reasons above due to dependence on claim 18.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 10, 11, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2012/0274347 (Wang) in view of Piels et al. US 2021/0199691 (Piels).
Regarding claim 1, Wang teaches (Fig. 2, 3, 14) a probe tip assembly, comprising: 
a driver printed circuit board assembly (PCBA) (see Fig. 14 - circuit substrate 10); and 
a probe tip subassembly (see Fig. 14 - high-speed substrate 70 and probe assembly 50) assembly comprising: 
a plurality of probe tips (although not labeled in Fig. 14, probe assembly 50 includes plurality of metal probes 542 as labeled in Fig. 2-3), wherein: 
a probe tip (see Figs. 2-3 – tip of probe 542), of the plurality of probe tips, extends beyond an end of the PCBA (probes 542 extends beyond substrate 10), and the PCBA and the probe tip are configured to transmit an electric signal to test a component (see para [0029] – high speed probe tips used to send testing signals to DUTs).
Wang does not explicitly teach transmitting an electric signal to test an optical component. 
Piels teaches (Fig. 4) transmitting an electric signal (see Fig. 4 – contacts 425 of probe module transmit electric signal) to test an optical component (see Fig. 4 – contacts 425 of probe module transmit electric signals to test photonic integrated circuit 205).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the probe assembly taught by Wang to test optical components as taught by Piels in order perform electrical testing of opto-electrical devices as taught by Piels.
Regarding claim 2, Wang teaches the probe tip assembly of claim 1, wherein: the probe tip subassembly is disposed on a surface of the driver PCBA (see Fig. 14 – substrate 70 and probe assembly 50 are disposed on surface of circuit substrate 10 as shown.).
Regarding claim 3, Wang teaches the probe tip assembly of claim 1, further comprising at least one high speed switch disposed on a particular surface of the driver PCBA (see Fig. 14 – converter 706 includes plurality of switching components per para [0047] and is disposed on surface of circuit 10), and wherein the probe tip subassembly is disposed on the particular surface of the driver PCBA (see Fig. 14 – high-speed substrate 70 is disposed on same surface of circuit substrate 10 as the converter 706).
Regarding claim 4, Want teaches the probe tip assembly of claim 1, further comprising at least one high speed switch disposed on a first surface of the driver PCBA (see Fig. 14 – converter 706, including plurality of switching components per para [0047], is  on first surface of substrate 10), and wherein the probe tip subassembly is disposed on a second surface of the driver PCBA (see Fig. 14 – high-speed substrate 70 and probe assembly 50 also disposed on second surface of circuit substrate 10, opposite converter 706). 
Regarding claim 5, Wang teaches the probe tip assembly of claim 1, further comprising at least one high speed switch (see Fig. 14 – converter 706 includes plurality of switching components per para [0047]) and a conductive trace (see Fig. 14 - signal wire 74), wherein: the conductive trace electrically connects the at least one high speed switch and the probe tip of the probe tip subassembly (see Fig. 14 – signal wire 74 connects the converter 706 with the tip of the probe of assembly 50.  See para [0047]).
Regarding claim 6, Wang teaches the probe tip assembly of claim 5, wherein: the conductive trace is at least partially disposed within the driver PCBA (see Fig. 14 – signal wire 74 is part of substrate 70 which passes through hole in substrate 10 as shown.  Therefore, signal wire 74 is partially disposed in substrate 10).
Regarding claim 8, Wang teaches the probe tip assembly of claim 1, further comprising: 
a first surface of an isolation layer disposed on at least a portion of a first surface of the probe tip (probe assembly 50 shown in Fig. 14 has same structure which is detailed in Fig. 3.  As shown in Fig. 3 – probe includes metal plate 504 which is attached to the probe 542 through an insulating adhesive 506 per para [0038].  Therefore, the insulating adhesive 506 between probe wire 542 and plate 504 is considered the claimed isolation layer); and a structural/shielding layer disposed on at least a portion of a second surface of the isolation layer (see para [0038] – metal plate 504 is considered the structural/shielding layer and is attached to probe 542 through insulating adhesive 506). 
Regarding claim 10, Wang teaches the probe tip assembly of claim 1, wherein the probe tip assembly is configured to be included in a probe card (see Fig. 14 – probe system 1 is attached to tester as described in para [0029-0030]), wherein the probe tip assembly is configured to be disposed on a probe card component of the probe card (see para [0029-0030] – probe system 1 contacts tester for delivering electrical signals).
Regarding claim 11, Wang teaches (Figs. 2-3 and 14) a probe tip subassembly, comprising: 
an isolation layer (probe assembly 50 shown in Fig. 14 has same structure which is detailed in Fig. 3.  As shown in Fig. 3 – probe includes metal plate 504 which is attached to the probe 542 through an insulating adhesive 506 per para [0038].  Therefore, the insulating adhesive 506 between probe wire 542 and plate 504 is considered the claimed isolation layer); and 
a plurality of probe tips (see Figs. 2-3 – plurality of probes 542 of the probe assembly 50) disposed on respective portions of a surface of the isolation layer (see Fig. 3 – probe 542 disposed on respective portion of the insulating adhesive 506) wherein: a probe tip, of the plurality of probe tips, extends beyond an end of the isolation layer (see Fig. 3 and 14 – tip of probe 542 extends beyond insulating adhesive 506) , and the probe tip is configured to transmit an electric signal to test a component (see para [0029] – high speed probe tips used to send testing signals to DUTs).
Wang does not explicitly teach transmitting an electric signal to test an optical component. 
Piels teaches (Fig. 4) transmitting an electric signal (see Fig. 4 – contacts 425 of probe module transmit electric signal) to test an optical component (see Fig. 4 – contacts 425 of probe module transmit electric signals to test photonic integrated circuit 205).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the probe assembly taught by Wang to test optical components as taught by Piels in order perform electrical testing of opto-electrical devices as taught by Piels.
Regarding claim 13, Wang teaches the probe tip subassembly of claim 11, wherein the probe tip is attached to the isolation layer via at least one of: one or more adhesive layers; coating, deposition, or plating on the isolation layer; or a connecting material (see para [0039] – insulating adhesive 506 is formed by curing thus corresponding to a coating attachment to the probe 542).
Regarding claim 16, Wang teaches the probe tip subassembly of claim 11, further comprising a structural/shielding layer disposed on at least a portion of another surface of the isolation layer (see para [0038] – metal plate 504 is considered the structural/shielding layer and is attached to probe 542 through insulating adhesive 506). 
Regarding claim 17, Wang teaches the probe tip subassembly of claim 16, wherein the structural/shielding layer is configured to, at least one of:  
provide electrical shielding for the probe tip; provide electrical grounding for the probe tip; provide mechanical strength for the probe tip; or provide a spring force for the probe tip (see para [0038] – metal plate 504 used to provide electrical ground).
Regarding claim 18, Wang teaches (Figs. 2-3 and 14) the probe tip subassembly, comprising:
an isolation layer (Fig. 3 - Insulating adhesive 506.  Probe assembly 50 shown in Fig. 14 has same structure which is detailed in Fig. 3.); and 
a signal layer disposed on a surface of the dielectric layer (metal probe 542 disposed on the insulating adhesive 506) wherein:
at least a portion of the signal layer extends beyond an edge of the isolation layer (see Figs. 3 and 14 – metal probe 542 includes a portion that extends beyond edge of the insulating adhesive 506), and
the portion of the signal layer that extends beyond an end of the dielectric layer is configured to transmit an electric signal to test a component (see para [0029] – high speed probe tips used to send testing signals to DUTs).
Wang does not explicitly teach transmitting an electric signal to test an optical component. 
Piels teaches (Fig. 4) transmitting an electric signal (see Fig. 4 – contacts 425 of probe module transmit electric signal) to test an optical component (see Fig. 4 – contacts 425 of probe module transmit electric signals to test photonic integrated circuit 205).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the probe assembly taught by Wang to test optical components as taught by Piels in order perform electrical testing of opto-electrical devices as taught by Piels.

Claim(s) 7, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2012/0274347 (Wang) in view of Piels et al. US 2021/0199691 (Piels) and in further view of Aigo US 4480223 (Aigo).
Regarding claim 7, Wang in view of Piels teaches the probe tip assembly of claim 1, but does not explicitly teach wherein the probe tip includes a material comprising at least one of: beryllium copper, copper, tungsten, Paliney, or Neyoro.
Aigo teaches (Fig. 4) the probe tip includes a material comprising at least one of: beryllium copper, copper, tungsten, Paliney, or Neyoro (see col. 2, lines 50-58 – probes 10 made of tungsten or beryllium-copper alloy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probes taught by Wang in view of Piels to be made of tungsten or beryllium copper as taught by Aigo as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to achieve an electrically conductive wire that is fine and can be used for probe applications.
Regarding claim 12, Wang teaches the probe tip subassembly of claim 11, with the isolation layer (insulating adhesive 506).
Wang in view of Piels does not teach the isolation layer includes a dielectric material; and the probe tip includes a material comprising at least one of: beryllium copper, copper, tungsten, Paliney, or Neyoro.
Aigo teaches (Fig. 4) the isolation layer includes a dielectric material (see col. 2, lines 60-66 – layer 14 of electrically insulating material is dielectric material); and the probe tip includes a material comprising at least one of: beryllium copper, copper, tungsten, Paliney, or Neyoro (see col. 2, lines 50-58 – probes 10 made of tungsten or beryllium-copper alloy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the isolation layer and probes taught by Wang in view of Piels to be made of a dielectric material and tungsten, respectively, as taught by Aigo as not more than predictable use of prior art elements according to established functions.  One would be motivated to utilize dielectric material as insulation material in order to minimize electrical leakage. One would be motivated to use tungsten as the probe material to have an electrically conductive wire that is fine and provides the flexibility required for probe applications.
Regarding claim 20, Wang teaches the probe tip subassembly of claim 18, further comprising a structural/shielding layer disposed on at least a portion of an additional surface of the isolation layer (see para [0038] – metal plate 504 is considered the structural/shielding layer and is attached to probe 542 through insulating adhesive 506).
Wang in view of Piels does not explicitly teach the structural/shielding layer includes a material comprising at least one of: beryllium copper, copper, tungsten, Paliney, or Neyoro.
Aigo teaches (see Fig. 3-4) the structural/shielding layer includes a material comprising at least one of: beryllium copper, copper, tungsten, Paliney, or Neyoro (see col. 2, lines 66-col. 3, line 4 – layer 15 of electrically conductive material 15, deposited over the insulation layer 14, is copper). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structural/shielding layer taught by Wang in view of Piels to be copper as taught by Aigo in order to achieve high conductivity required for grounding applications.  


Claim(s) 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2012/0274347 (Wang) in view of Piels et al. US 2021/0199691 (Piels) and in further view of Dass et al. US 6515358 (Dass).
Regarding claim 9, Wang teaches the probe tip assembly of claim 1, further comprising a mount configured to cause the probe tip subassembly to have a tilt angle (see Fig. 14 – probe assembly 50 includes locating base 502 as detailed in Fig. 3.).
Wang in view of Piels does not teach a tilt angle within a range of 8 to 12 degrees.
Dass teaches (Fig. 21) a title angle within a range of 8-12 degrees (see Fig. 21 and col. 11, lines 44-63 – beam angles range from 5 degrees to 20 degrees, thus including the claimed range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the title angle taught by Wang in view of Piels to be in the range of 8-12 degrees as taught by Dass in order to maximize the contact force and obtain more uniform contact force and better matching between probe tips and bond pads as taught by Dass (see col. 11, lines 32-40).
Regarding claim 14, Wang in view of Piels teaches probe tip subassembly of claim 11, but does not teach wherein: the probe tip has a width that satisfies a probe tip width threshold, wherein the probe tip width threshold is within a range of 10 to 1000 micrometers.
Dass teaches (Figs. 21-22) the probe tip has a width that satisfies a probe tip width threshold, wherein the probe tip width threshold is within a range of 10 to 1000 micrometers (see col. 11, lines 12-22 – probes have nominal pitch less than 80 microns.  As such the width of the tip must be less than 80 microns, and thus falls in the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the probe tip taught by Wang in view of Piels to be in the range of 10 to 1000 microns as taught by Dass in order to achieve fine pitches for probing microstructures. 
Regarding claim 15, Wang in view of Piels teaches the probe tip subassembly of claim 11, but does not teach wherein: a distance between the probe tip and an adjacent probe tip, of the plurality of probe tips, satisfies a distance threshold, wherein the distance threshold 1s within a range of 5 to 1000 micrometers.
Dass teaches a distance between the probe tip and an adjacent probe tip, of the plurality of probe tips, satisfies a distance threshold, wherein the distance threshold is within a range of 5 to 1000 micrometers (see col. 11, lines 12-22 – probes have nominal pitch less than 80 microns.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distance between adjacent probe tips taught by Wang in view of Piels to be in the range of 5 to 1000 microns as taught by Dass in order to achieve fine pitches for probing microstructures. 


Claim(s) 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2012/0274347 (Wang) in view of Piels et al. US 2021/0199691 (Piels) and in further view of Ogasaware et al. US 2013/0113512 (Ogasawara).
Regarding claim 19, Wang in view of Piels teaches the probe tip subassembly of claim 18, but does not teach wherein:
the isolation layer includes a material comprising polyimide; and the signal layer includes a material comprising at least one of:
beryllium copper, copper, tungsten, Paliney, or Neyoro.
Ogasaware teaches the isolation layer includes a material comprising polyimide (see par [0038] – dielectric cover 6 is polyimide); and the signal layer includes a material comprising at least one of:
beryllium copper, copper, tungsten (see para [0041] – signal probes 4 made of tungsten-based alloys), Paliney, or Neyoro.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the isolation layer and signal layer taught by Wang in view of Piels to be made out of polyimide and tungsten, respectively, as taught by Ogasaware.  One would be motivated to use polyimide in order to achieve a dielectric constant larger than air to maintain isolation.  One would be motivated to utilize tungsten in order to have a conductive and elastic material, as taught by Ogasaware in para [0041].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868